
	
		III
		109th CONGRESS
		2d Session
		S. RES. 533
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2006
			Mr. Voinovich (for
			 himself, Mr. DeWine, and
			 Mr. Allen) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 60th anniversary of the
		  permanent integration of professional football by 4 pioneering
		  players.
	
	
		Whereas the integration of sports supported other ongoing
			 efforts to permanently end racial segregation as an accepted practice in the
			 United States;
		Whereas, in 1946, 4 African-American football players,
			 William Bill K. Willis and Marion Motley, who played for the
			 Cleveland Browns, and Kenny Washington and Woody Strode, who played for the Los
			 Angeles Rams, all signed contracts to play professional football;
		Whereas, on August 7, 1946, Bill Willis was the first of
			 this pioneering foursome to sign a contract to play professional football for
			 the Cleveland Browns forever ending the race barrier in professional football,
			 1 full year before Jackie Robinson broke the race barrier in professional
			 baseball;
		Whereas, thanks to the significant contributions of Bill
			 Willis and Marion Motley, the Cleveland Browns won the National Football League
			 (NFL) Championship in 1950 which was the first year the Cleveland Browns played
			 in the NFL;
		Whereas, in addition to permanently ending the race
			 barrier in professional football, Bill Willis and Marion Motley were recognized
			 for their outstanding professional football careers by their election to the
			 Pro Football Hall of Fame; and
		Whereas 2006 marks the 60th anniversary of the permanent
			 integration of professional football, and the NFL will commemorate this
			 milestone during the 2006 Pro Football Hall of Fame Game: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 60th anniversary of the permanent integration of professional football;
			 and
			(2)respectfully
			 requests the Secretary of the Senate to transmit for appropriate display an
			 enrolled copy of this resolution to—
				(A)the Pro Football
			 Hall of Fame in Canton, Ohio; and
				(B)William K.
			 Willis, the only surviving member of the pioneering foursome who permanently
			 ended the race barrier in professional football.
				
